739 N.W.2d 92 (2007)
STATE NEWS, Plaintiff-Appellee,
v.
MICHIGAN STATE UNIVERSITY, Defendant-Appellant.
Docket No. 133682. COA No. 271433.
Supreme Court of Michigan.
October 5, 2007.
On order of the Court, the motion for leave to file an amicus curiae brief is GRANTED. The application for leave to appeal the March 6, 2007 judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issue whether the Court of Appeals erred in instructing the Ingham Circuit Court, on remand, regarding the "personal nature" of public records covered by the Freedom of Information Act privacy exemption, MCL 15.243(1)(a), or the law enforcement purposes privacy exemption, MCL 15.243(1)(b)(iii), including whether the "personal nature" of such records may be affected by the contemporaneous or later public status of some or all of the information. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals.